Citation Nr: 1609964	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  11-23 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right ankle disorder.

2. Entitlement to service connection for a left shoulder disorder.

3. Entitlement to service connection for back strain.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in April 2010 (left shoulder), December 2010 (right ankle), September 2011 (TDIU), and November 2011 (PTSD and back) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has recharacterized the Veteran's PTSD claim to include any other psychiatric disorders that also have been claimed and diagnosed.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This case was most recently before the Board in August 2014 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was remanded in August 2014 for additional development.  Specifically, the RO was to schedule the Veteran for additional examinations regarding his right ankle and left shoulder claims.  The examinations were not completed.  Rather, it appears that the matter was inadvertently returned to the Board after the Veteran withdrew his request for a personal hearing.  The claims must thereby be remanded to comply with the Board's August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).

Additionally, the Board finds that the October 2011 VA back examination is insufficient to decide the Veteran's back strain claim.  The examiner's opinion relied nearly exclusively on the absence of contemporaneous treatment records to support a negative nexus opinion.  In so doing, the examiner failed to address the Veteran's lay assertions of on-going back pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

Further, the Veteran's current treatment records include diagnoses of PTSD, mood disorder NOS, and polysubstance abuse from September 2011.  The Veteran asserts that these psychiatric conditions are related to military sexual trauma.  The Veteran's service personnel records note that he was placed in a Drug Rehabilitation Program in April 1979.  The Veteran indicates that he used drugs in service to cope with his in-service stressors.  The Board finds that a VA examination is warranted to assess the Veteran's current psychiatric state and address the etiology of any diagnosed disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran's TDIU claim should not be decided until the above service connection claims are resolved.        

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain and associate with the claims file all relevant VA and private treatment records dated from June 2013 to present.

2. Thereafter, schedule the Veteran for a VA examination of his right ankle, left shoulder, and back.  The claims file and a copy of this remand should be made available to and reviewed by the examiner(s) and such should be indicated in the examination report.  The examiner(s) should identify all right ankle, left shoulder, and back disorders that have existed during the appeal period (from July 2009 for the right ankle, from December 2008 for the left shoulder, and from June 2010 for the back).  For each right ankle, left shoulder, and/or back disorder diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during service or was caused or aggravated by any incident of service.  

In rendering the requested opinions, the examiner(s) should acknowledge the Veteran's lay assertions of ongoing symptomatology since service. 

The rationale for all requested opinions shall be provided.  If the clinician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After obtaining any additional treatment records, schedule the Veteran for a VA mental health examination.  The claims file and a copy of this remand should be made available to and reviewed by the examiner and such should be indicated in the examination report.  

The examiner should identify all psychiatric disorders that have existed during the appeal period (from June 2010).

For each mental health disorder diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during service or was caused or aggravated by any incident of service.  

The examiner should note the diagnoses of PTSD, mood disorder NOS, and polysubstance abuse from September 2011 and indicate whether these diagnoses comport with the criteria established in the DSM-V. 

The rationale for all requested opinions shall be provided.  If the clinician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Thereafter, readjudicate claims on appeal, including entitlement to TDIU.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his attorney an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




